 



Exhibit 10.2
AMENDED AND RESTATED
AMB NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective September 1, 2002

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
PURPOSE
    1  
 
       
ARTICLE 1. DEFINITIONS
    1  
 
       
1.1 “Account Balance”
    1  
1.2 “Accounts”
    2  
1.3 “Administrator”
    2  
1.4 “Annual Bonus”
    2  
1.5 “Annual Company Contribution Amount”
    2  
1.6 “Annual Company Matching Amount”
    2  
1.7 “Annual Deferral Amount”
    2  
1.8 “Annual In
    2  
1.9 “Base Annual Salary”
    2  
1.10 “Beneficiary”
    3  
1.11 “Beneficiary Designation Form”
    3  
1.12 “Board”
    3  
1.13 A “Change in Control”
    3  
1.14 “Change of Control Benefit”
    3  
1.15 “Claimant”
    3  
1.16 “Code”
    3  
1.17 “Committee”
    3  
1.18 “Company”
    3  
1.19 “Company Contribution Account”
    4  
1.20 “Company Matching Account”
    4  
1.21 “Deduction Limitation”
    4  
1.22 “Deferral Account”
    4  
1.23 “Director”
    4  
1.24 “Directors Fees”
    4  
1.25 “Disability”
    4  
1.26 “Disability Benefit”
    4  
1.27 “Election Form”
    4  
1.28 “Eligible Stock Option”
    4  
1.29 “Employee”
    5  
1.30 “Employer(s)”
    5  
1.31 “ERISA”
    5  
1.32 “Equity Plan”
    5  
1.33 “Exchange Act”
    5  
1.34 “Exercise Date”
    5  
1.35 “Fair Market Value”
    5  
1.36 “First Plan Year”
    5  
1.37 “Fixed Date Payout”
    5  
1.38 “Fixed Date Payout Account Balance”
    5  
1.39 “401(k) Plan”
    5  
1.40 “Measurement Fund”
    5  
1.41 “Non-Employee Director”
    5  
1.42 “Officer”
    5  
1.43 “Participant”
    6  
1.44 “Partnership”
    6  
1.45 “Plan”
    6  
1.46 “Plan Year”
    6  
1.47 “Pre-Retirement Survivor Benefit”
    6  

-i-



--------------------------------------------------------------------------------



 



              Page  
1.48 “Quarterly Installment Method”
    6  
1.49 “Restricted Stock”
    6  
1.50 “Restricted Stock Account”
    6  
1.51 “Restricted Stock Amount”
    6  
1.52 “Retirement”, “Retire(s)” or “Retired”
    6  
1.53 “Retirement Benefit”
    7  
1.54 “Rule 16b-3”
    7  
1.55 “Securities Act”
    7  
1.56 “Semi-Annual Installment Method”
    7  
1.57 “Stock”
    7  
1.58 “Stock-for-Stock Exercise”
    7  
1.59 “Stock Option Account”
    7  
1.60 “Stock Option Amount”
    7  
1.61 “Stock Option Gain”
    7  
1.62 “Stock Unit”
    8  
1.63 “Termination Benefit”
    8  
1.64 “Termination of Employment”
    8  
1.65 “Trust”
    8  
1.66 “Unforeseeable Financial Emergency”
    8  
1.67 “Vesting Date”
    8  
1.68 “Years of Service”
    8  
 
       
ARTICLE 2. SELECTION, ENROLLMENT, ELIGIBILITY
    8  
 
       
2.1 Selection by Administrator
    8  
2.2 Enrollment Requirements
    9  
2.3 Eligibility; Commencement of Participation
    9  
2.4 Termination of Participation and/or Deferrals
    9  
 
       
ARTICLE 3. DEFERRAL COMMITMENTS/COMPANY CONTRIBUTIONS/CREDITING/TAXES
    9  
 
       
3.1 Election to Defer; Effect of Election Form
    9  
3.2 Minimum Deferrals
    10  
3.3 Maximum Deferral
    10  
3.4 Accounts; Crediting of Deferrals
    11  
3.5 Vesting
    12  
3.6 Earnings Credits or Losses
    12  
3.7 Distributions
    14  
 
       
ARTICLE 4. DISTRIBUTIONS
    14  
 
       
4.1 Fixed Date Payout
    14  
4.2 Retirement Benefit
    14  
4.3 Pre-Retirement Survivor Benefit
    15  
4.4 Termination Benefit
    15  
4.5 Change of Control Benefit
    15  
4.6 Disability Benefit
    16  
4.7 Stock Distributions
    16  
 
       
ARTICLE 5. UNFORESEEABLE FINANCIAL EMERGENCIES; WITHDRAWAL ELECTION
    16  
 
       
5.1 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies
    16  
5.2 Withdrawal Election
    16  
 
       
ARTICLE 6. BENEFICIARY DESIGNATION
    17  
 
       
6.1 Beneficiary
    17  

-ii-



--------------------------------------------------------------------------------



 



              Page  
6.2 Beneficiary Designation; Change; Spousal Consent
    17  
6.3 Acknowledgment
    17  
6.4 No Beneficiary Designation
    17  
6.5 Doubt as to Beneficiary
    17  
6.6 Discharge of Obligations
    17  
 
       
ARTICLE 7. LEAVE OF ABSENCE
    17  
 
       
7.1 Paid Leave of Absence
    17  
7.2 Unpaid Leave of Absence
    17  
 
       
ARTICLE 8. TERMINATION, AMENDMENT OR MODIFICATION
    18  
 
       
8.1 Termination
    18  
8.2 Amendment
    18  
8.3 Effect of Payment
    18  
 
       
ARTICLE 9. ADMINISTRATION
    18  
 
       
9.1 Administrator Duties
    18  
9.2 Binding Effect of Decisions
    19  
9.3 Committee
    19  
9.4 Indemnification
    19  
9.5 Employer Information
    19  
 
       
ARTICLE 10. CLAIMS PROCEDURES
    19  
 
       
10.1 Presentation of Claim
    19  
10.2 Notification of Decision
    20  
10.3 Review of a Denied Claim
    20  
10.4 Decision on Review
    20  
10.5 Designation
    21  
10.6 Arbitration
    21  
 
       
ARTICLE 11. TRUST
    21  
 
       
11.1 Establishment of the Trust
    21  
11.2 Interrelationship of the Plan and the Trust
    21  
11.3 Investment of Trust Assets
    21  
11.4 Distributions From the Trust
    22  
11.5 Limitations on Stock Distributed from the Trust
    22  
 
       
ARTICLE 12. PROVISIONS RELATING TO SECURITIES LAWS
    22  
 
       
12.1 Designation of Participants
    22  
12.2 Action by Committee
    22  
12.3 Compliance with Section 16
    22  
 
       
ARTICLE 13. CERTAIN CORPORATE EVENTS
    23  
 
       
ARTICLE 14. MISCELLANEOUS
    23  
 
       
14.1 Status of Plan
    23  
14.2 Unsecured General Creditor
    24  
14.3 Employer’s Liability
    24  
14.4 Nonassignability
    24  
14.5 Sources of Stock
    24  
14.6 Tax Withholding
    24  
14.7 Coordination with Other Benefits
    25  
14.8 Compliance
    25  
14.9 Not a Contract of Employment
    25  
14.10 Furnishing Information
    25  

-iii-



--------------------------------------------------------------------------------



 



              Page  
14.11 Governing Law
    25  
14.12 Notice
    25  
14.13 Successors
    26  
14.14 Spouse’s Interest
    26  
14.15 Validity
    26  
14.16 Incompetent
    26  
14.17 Court Order
    26  
14.18 Distribution in the Event of Taxation
    26  
14.19 Insurance
    26  
14.20 Status of Company as a REIT
    27  

-iv-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
AMB NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective September 1, 2002
Purpose
     AMB Property Corporation, a Maryland corporation (the “Company”),
established, effective September 1, 1999, the AMB Nonqualified Deferred
Compensation Plan, as amended and restated September 1, 2002 (the “Plan”) for
the benefit of a select group of management and highly compensated Employees and
Directors who contribute materially to the continued growth, development and
future business success of AMB Property, L.P., a Delaware limited partnership
(the “Partnership”), and the Company and its subsidiaries, if any, that sponsor
this Plan. This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA.
     The Company and the Partnership hereby amend and restate the Plan effective
October 2, 2006, as set forth herein. This restatement shall not diminish any
Plan benefits currently accounted for under the Plan as amended and restated
effective September 1, 2002, and to the extent necessary to provide benefits to
a Participant or Beneficiary under the Plan, this restatement shall not be
imposed.
     So that certain amounts deferred hereunder remain grandfathered under and
exempt from Section 409A of the Code (as defined below) and for other reasons
stated therein, the Company and the Partnership have adopted that certain AMB
2005 Nonqualified Deferred Compensation Plan effective as of January 1, 2005
(the “2005 Plan”). All amounts deferred under the Plan that were earned and
vested as of December 31, 2004, including any earnings and losses credited
thereto, shall continue to be subject to the terms of this Plan. All amounts
deferred under the Plan that were not yet earned and vested as of December 31,
2004, including earnings and losses credited thereto, shall not be subject to
the terms of this Plan but instead, effective January 1, 2005, such amounts
shall be subject to the terms of the 2005 Plan.
     This Plan shall consist of two plans, one for the benefit of a select group
of management and highly compensated employees of the Employers as described in
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and one for the benefit of
Non-Employee members of the boards of directors of any Employer. To the extent
required by law, the terms of this Plan applicable to Directors shall also
constitute a separate written plan document with its terms set forth in the
applicable portions of this Plan.
ARTICLE 1.
DEFINITIONS
     As used within this document, the following words and phrases have the
meanings described in this Article 1 unless a different meaning is required by
the context. Some of the words and phrases used in the Plan are not defined in
this Article 1, but for convenience, are defined as they are introduced into the
text. Words in the masculine gender shall be deemed to include the feminine
gender. Any headings used are included for ease of reference only and are not to
be construed so as to alter any of the terms of the Plan.
     1.1 “Account Balance” shall mean, with respect to a Participant, a credit
on the records of the Employer equal to the sum of (i) the Deferral Account
balance, (ii) the vested Company Contribution Account balance, (iii) the vested
Company Matching Account balance, (iv) the Stock Option Account balance and
(v) the Restricted Stock Account balance. The Account Balance, and each other
specified account balance, shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

-1-



--------------------------------------------------------------------------------



 



     1.2 “Accounts” of a Participant shall mean, as the context indicates,
either or all of his or her Deferral Account, Company Contribution Account,
Company Matching Account, Stock Option Account and Restricted Stock Account.
     1.3 “Administrator” shall mean the Committee appointed pursuant to
Article 9 to administer the Plan, or such other person or persons to whom the
Committee has delegated its duties pursuant to Article 9.
     1.4 “Annual Bonus” shall mean any compensation, in addition to Base Annual
Salary relating to services performed during any calendar year, whether or not
paid in such calendar year or included on the Federal Income Tax Form W-2 for
such calendar year, payable to a Participant as an Employee under any Employer’s
annual bonus and cash incentive plans, excluding stock options and restricted
stock.
     1.5 “Annual Company Contribution Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.4(b).
     1.6 “Annual Company Matching Amount” for any one Plan Year shall be the
amount determined in accordance with Section 3.4(c).
     1.7 “Annual Deferral Amount” shall mean that portion of a Participant’s
Base Annual Salary, Annual Bonus and Directors Fees that a Participant elects to
have, and is deferred, in accordance with Article 3, for any one Plan Year. In
the event of a Participant’s Retirement, Disability, death or a Termination of
Employment prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.
     1.8 “Annual Installment Method” shall be an annual installment payment over
the number of years selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant (or the Fixed Date
Payout Account Balance, in the event of a Fixed Date Payout) shall be calculated
as of the close of business three business days prior to the last business day
of the fourth quarter. The annual installment shall be calculated by multiplying
this balance by a fraction, the numerator of which is one, and the denominator
of which is the remaining number of yearly payments due the Participant. By way
of example, if the Participant elects a ten year Annual Installment Method, the
first payment shall be 1/10 of the Account Balance (or the Fixed Date Payout
Account Balance, in the event of a Fixed Date Payout), calculated as described
in this definition. The following year, the payment shall be 1/9 of the Account
Balance (or the Fixed Date Payout Account Balance, in the event of a Fixed Date
Payout), calculated as described in this definition. Each annual installment
shall be paid on or as soon as practicable after the last business day of the
fourth quarter.
     1.9 “Base Annual Salary” shall mean the annual cash compensation relating
to services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, directors fees and
other fees, automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee’s
gross income). Base Annual Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 132(f), 402(e)(3), 402(h), or 403(b) pursuant to plans
established by any Employer; provided, however, that all such amounts will be
included in compensation only to the extent that, had there been no such plan,
the amount would have been payable in cash to the Employee.

-2-



--------------------------------------------------------------------------------



 



     1.10 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 5, that are entitled to receive
benefits under this Plan upon the death of a Participant.
     1.11 “Beneficiary Designation Form” shall mean the form established from
time to time by the Administrator that a Participant completes, signs and
returns to the Administrator to designate one or more Beneficiaries.
     1.12 “Board” shall mean the board of directors of the Company.
     1.13 A “Change in Control” shall be deemed to occur if
     (a) the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets, or the Company disposes of more
than fifty percent (50%) of its interest in AMB Property, L.P.;
     (b) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing forty percent (40%) or more of the combined voting power of the
Company’s then outstanding securities;
     (c) during any period of two (2) consecutive years (not including any
period prior to the date of this Plan), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clauses (a), (b) or (d)) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof; or
     (d) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation (or other entity), other than (A) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (B) where more than fifty
percent (50%) of the directors of the Company or the surviving entity after such
merger or consolidation were directors of the Company immediately before such
merger or consolidation.
     1.14 “Change of Control Benefit” shall mean the benefit set forth in
Section 4.5.
     1.15 “Claimant” shall have the meaning set forth in Section 10.1.
     1.16 “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.
     1.17 “Committee” shall mean the Compensation Committee of the Board or
another committee or subcommittee of the Board appointed to administer the Plan
pursuant to Article 9.
     1.18 “Company” shall mean AMB Property Corporation, a Maryland corporation,
and any successor to all or substantially all of the Company’s assets or
business.

-3-



--------------------------------------------------------------------------------



 



     1.19 “Company Contribution Account” shall mean (i) the sum of all of a
Participant’s Annual Company Contribution Amounts, plus (ii) amounts credited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Company Contribution Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant’s Company Contribution Account.
     1.20 “Company Matching Account” shall mean (i) the sum of all of a
Participant’s Annual Company Matching Amounts, plus (ii) amounts credited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Company Matching Account, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Participant’s Company Matching Account.
     1.21 “Deduction Limitation” shall mean the following described limitation
on a benefit that may otherwise be distributable pursuant to the provisions of
this Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
an Employer determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited/debited with additional amounts in accordance with Section 3.11 below,
even if such amount is being paid out in installments. The amounts so deferred
and amounts credited thereon shall be distributed to the Participant or his or
her Beneficiary (in the event of the Participant’s death) at the earliest
possible date, as determined by the Employer in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Employer during which the distribution is made will not be limited
by Section 162(m), or if earlier, the date that is thirteen (13) months
following a Change in Control. Notwithstanding anything to the contrary in this
Plan, the Deduction Limitation shall not apply to any distributions made after a
Change in Control.
     1.22 “Deferral Account” shall mean (i) the sum of all of a Participant’s
Annual Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.
     1.23 “Director” shall mean any member of the board of directors of any
Employer.
     1.24 “Directors Fees” shall mean the annual fees paid by any Employer,
including retainer fees and meetings fees, as compensation for serving on the
board of directors.
     1.25 “Disability” shall mean a physical or mental incapacity as a result of
which a Participant becomes unable to continue the proper performance of his or
her duties as an employee of his or her Employer for six consecutive calendar
months or for shorter periods aggregating one hundred eighty (180) business days
in any twelve (12) month period, but only to the extent that such definition
does not violate the Americans with Disabilities Act. The existence of a
Disability shall be determined by the Administrator on the advice of a physician
chosen by the Administrator.
     1.26 “Disability Benefit” shall mean the benefit set forth in Section 4.6.
     1.27 “Election Form” shall mean the form established from time to time by
the Administrator that a Participant completes, signs and returns to the
Administrator to make an election under the Plan.
     1.28 “Eligible Stock Option” shall mean one or more non-qualified stock
option(s) selected by the Administrator in its sole discretion and exercisable
under an Equity Plan.

-4-



--------------------------------------------------------------------------------



 



     1.29 “Employee” shall mean a person who is an employee of any Employer.
     1.30 “Employer(s)” shall initially mean AMB Property, L.P., but shall also
include the Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Board to
participate in the Plan and have adopted the Plan as a sponsor.
     1.31 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.
     1.32 “Equity Plan” shall mean any stock option or other incentive
compensation plan which is maintained by the Company or AMB Property, L. P. and
which provides for grants of stock options and/or restricted stock.
     1.33 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     1.34 “Exercise Date” shall mean, with respect to an Eligible Stock Option,
the date on which the Participant exercises such Eligible Stock Option.
     1.35 “Fair Market Value” of a share of Stock as of a given date shall be
(a) the closing price of a share of Stock on the principal exchange on which
shares of Stock are then trading, if any (or as reported on any composite index
which includes such principal exchange), on such date, or if shares were not
traded on such date, then on the next preceding date on which a trade occurred,
or (b) if Stock is not traded on an exchange but is quoted on NASDAQ or a
successor quotation system, the mean between the closing representative bid and
asked prices for the Stock on such date as reported by NASDAQ or such successor
quotation system; or (c) if Stock is not publicly traded on an exchange and not
quoted on NASDAQ or a successor quotation system, the Fair Market Value of a
share of Stock as established by the Administrator acting in good faith. In
determining the Fair Market Value of the Stock, the Administrator may rely on
the closing price as reported in the New York Stock Exchange composite
transactions published in the Western Edition of the Wall Street Journal.
     1.36 “First Plan Year” shall mean the period beginning September 1, 2002
and ending December 31, 2002.
     1.37 “Fixed Date Payout” shall mean the payout set forth in Section 4.1.
     1.38 “Fixed Date Payout Account Balance” shall mean, with respect to a
Participant, a credit on the records of the Employer equal to the sum of (i) the
amount deferred by the Participant pursuant to an Election Form and with respect
to which a Fixed Date Payout was elected, plus (ii) amounts credited or debited
in the manner provided in Section 3.6 on such amount. The Fixed Date Payout
Account Balance shall be a bookkeeping entry only and shall be utilized solely
as a device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan.
     1.39 “401(k) Plan” shall mean that certain AMB Property, L.P. Savings and
Retirement Plan, effective October 1, 1983, adopted by the Company.
     1.40 “Measurement Fund” shall mean the investment fund or funds selected by
the Administrator from time to time.
     1.41 “Non-Employee Director” shall mean a Director who is not an Employee
of the Company.
     1.42 “Officer” shall mean a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

-5-



--------------------------------------------------------------------------------



 



     1.43 “Participant” shall mean any Employee or Director (i) who is selected
to participate in the Plan, (ii) who elects to participate in the Plan,
(iii) who signs an Election Form and a Beneficiary Designation Form, (iv) whose
signed Election Form and Beneficiary Designation Form are accepted by the
Administrator, and (v) who commences participation in the Plan. A spouse or
former spouse of a Participant shall not be treated as a Participant in the Plan
or have an account balance under the Plan, even if he or she has an interest in
the Participant’s benefits under the Plan as a result of applicable law or
property settlements resulting from legal separation or divorce.
     1.44 “Partnership” shall mean AMB Property, L.P., a Delaware limited
partnership, and any successor to all or substantially all of the Partnership’s
assets or business.
     1.45 “Plan” shall mean the Amended and Restated AMB Nonqualified Deferred
Compensation Plan, which shall be evidenced by this instrument, as amended from
time to time.
     1.46 “Plan Year” shall, except for the First Plan Year, mean a period
beginning on January 1 of each calendar year and continuing through December 31
of such calendar year.
     1.47 “Pre-Retirement Survivor Benefit” shall mean the benefit set forth in
Section 4.3.
     1.48 “Quarterly Installment Method” shall be a quarterly installment
payment over the number of quarters selected by the Participant in accordance
with this Plan, calculated as follows: The Account Balance of the Participant
(or the Fixed Date Payout Account Balance, in the event of a Fixed Date Payout)
shall be calculated as of the close of business three business days prior to the
last business day of the quarter. The quarterly installment shall be calculated
by multiplying this balance by a fraction, the numerator of which is one, and
the denominator of which is the remaining number of quarterly payments due the
Participant. By way of example, if the Participant elects a twenty (20) quarter
Quarterly Installment Method, the first payment shall be 1/20 of the Account
Balance (or the Fixed Date Payout Account Balance, in the event of a Fixed Date
Payout), calculated as described in this definition. The following quarter, the
payment shall be 1/19 of the Account Balance (or the Fixed Date Payout Account
Balance, in the event of a Fixed Date Payout), calculated as described in this
definition. Each quarterly installment shall be paid on or as soon as
practicable after the last business day of the applicable quarter.
     1.49 “Restricted Stock” shall mean unvested shares of restricted Stock
which are or have been awarded to a Participant under an Equity Plan.
     1.50 “Restricted Stock Account” shall mean (i) the sum of the Participant’s
Restricted Stock Amounts, plus (ii) amounts credited/debited in accordance with
all the applicable crediting/debiting provisions of this Plan that relate to the
Participant’s Restricted Stock Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant’s Restricted Stock Account. The Restricted Stock Account balance
shall be denominated in Stock Units.
     1.51 “Restricted Stock Amount” shall mean, for any grant of Restricted
Stock, the amount of such Restricted Stock deferred in accordance with
Section 3.1(c) of this Plan, calculated using the Fair Market Value of a share
of Stock on day on which such Restricted Stock would otherwise vest, but for the
election to defer.
     1.52 “Retirement”, “Retire(s)” or “Retired” shall mean, with respect to an
Employee, severance from employment from all Employers, and with respect to a
Director who is not an Employee, severance of his or her directorships with all
Employers, for any reason other than a leave of absence, death or Disability on
or after the earlier of the attainment of (a) age sixty-five (65) or (b) a
combined age and Years of Service equaling at least fifty-five (55) with a
minimum of ten (10) Years of Service. If a Participant is both an Employee and a
Director, Retirement shall not occur until he or she Retires as both an Employee
and a Director; provided, however, that such a Participant may elect, at least
one (1) year prior to Retirement and in accordance with the policies and
procedures established by the Administrator,

-6-



--------------------------------------------------------------------------------



 



to Retire for purposes of this Plan at the time he or she Retires as an
Employee, which Retirement shall be deemed to be a Retirement as an Employee.
     1.53 “Retirement Benefit” shall mean the benefit set forth in Section 4.2.
     1.54 “Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange
Act, as such Rule may be amended from time to time.
     1.55 “Securities Act” shall mean the Securities Act of 1933, as amended.
     1.56 “Semi-Annual Installment Method” shall be a semi-annual installment
payment over the number of years selected by the Participant in accordance with
this Plan, calculated as follows: The Account Balance of the Participant (or the
Fixed Date Payout Account Balance, in the event of a Fixed Date Payout) shall be
calculated as of the close of business three business days prior to the last
business day of the second and fourth quarters. The semi-annual installment
shall be calculated by multiplying this balance by a fraction, the numerator of
which is one, and the denominator of which is the remaining number of
semi-annual payments due the Participant. By way of example, if the Participant
elects to be paid out by the Semi-Annual Installment Method over 10 years, the
first payment shall be 1/20 of the Account Balance (or the Fixed Date Payout
Account Balance, in the event of a Fixed Date Payout), calculated as described
in this definition. The following payment, two quarters later, shall be 1/19 of
the Account Balance (or the Fixed Date Payout Account Balance, in the event of a
Fixed Date Payout), calculated as described in this definition. Each semi-annual
installment shall be paid on or as soon as practicable after the last business
day of the applicable quarter.
     1.57 “Stock” shall mean AMB Property Corporation common stock, $.01 par
value.
     1.58 “Stock-for-Stock Exercise” shall mean the exercise by a Participant of
an Eligible Stock Option by actually delivering to the Company whole shares of
Stock with a Fair Market Value on the date of exercise equal to the aggregate
exercise price of the Eligible Stock Option in the manner contemplated by the
Internal Revenue Service’s Revenue Ruling 80-244. If the aggregate exercise
price would require the payment of a fractional share, such fractional share
shall be paid in cash and not in Stock. Stock used for this purpose shall be
either (i) Stock which was not acquired by the Participant from the Company,
with a loan or other extension of credit by the Company or otherwise in a
transaction involving the Company, or (ii) Stock acquired by the Participant in
a transaction involving the Company and which has been held by the Participant
for a period of more than six (6) months prior to the date of exercise;
provided, however, that if the Participant delivers to the Company Stock
acquired through the exercise of an “incentive stock option” as defined in
Section 422 of the Code, such Stock shall have been held by the Participant for
a period of more than (i) twenty-four (24) months after the date on which such
incentive stock option was granted to the Participant and (ii) twelve
(12) months after the date on which such incentive stock option was exercised by
the Participant.
     1.59 “Stock Option Account” shall mean the sum of (i) the Participant’s
Stock Option Amounts, plus (ii) Stock Units credited/debited in accordance with
all the applicable crediting/debiting provisions of this Plan that relate to the
Participant’s Stock Option Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant’s Stock Option Account. The Stock Option Account balance shall be
denominated in Stock Units.
     1.60 “Stock Option Amount” shall mean, for any Eligible Stock Option, the
amount of Stock Option Gains deferred in accordance with Section 3.1(b) of this
Plan, calculated using the Fair Market Value of a share of Stock on the Exercise
Date.
     1.61 “Stock Option Gain” shall mean the amount of a Participant’s net gain
resulting from the Participant’s Stock-for-Stock Exercise of an Eligible Stock
Option. For example, assume a Participant elects to defer the Stock Option Gain
accrued upon exercise of an Eligible Stock Option to purchase 1,000

-7-



--------------------------------------------------------------------------------



 



shares of Stock at an exercise price of $20 per share, when Stock has a current
fair market value of $25 per share. Using a Stock-for-Stock Exercise, the
Participant would deliver 800 shares of Stock (worth $20,000) to exercise the
Eligible Stock Option and receive, in return, 800 shares of Stock plus a Stock
Option Gain (in this case, in the form of a credit of 200 Stock Units to the
Participant’s Stock Option Account) equal to $5,000 (i.e., the current value of
the remaining 200 shares of Stock).
     1.62 “Stock Unit” shall mean a notational unit representing the right to
receive a share of Stock.
     1.63 “Termination Benefit” shall mean the benefit set forth in Section 4.4.
     1.64 “Termination of Employment” shall mean the severing of employment with
all Employers, or service as a Director of all Employers, voluntarily or
involuntarily, for any reason other than Retirement, Disability, death or an
authorized leave of absence. If a Participant is both an Employee and a
Director, a Termination of Employment shall occur only upon the termination of
the last position held; provided, however, that such a Participant may elect, at
least one (1) year before Termination of Employment and in accordance with the
policies and procedures established by the Administrator, to be treated for
purposes of this Plan as having experienced a Termination of Employment at the
time he or she ceases employment with an Employer as an Employee.
     1.65 “Trust” shall mean one or more trusts established pursuant to that
certain Trust Agreement, dated as of May 1, 2002, between the Company and the
trustee named therein, as amended from time to time.
     1.66 “Unforeseeable Financial Emergency” shall mean an unanticipated
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant not covered by
insurance, liquidation of other assets (to the extent the liquidation itself
will not cause severe financial hardship or cessation of deferrals under this
Plan, resulting from (i) a sudden and unexpected illness or accident of the
Participant or a dependent (as defined in Section 152(a) of the Code) of the
Participant, (ii) a loss of the Participant’s property due to casualty, or
(iii) such other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, all as determined in the
sole discretion of the Administrator.
     1.67 “Vesting Date” shall mean, with respect to Restricted Stock deferred
hereunder, the date on which the Restricted Stock would vest under the terms of
the Equity Plan pursuant to which it was issued and the Participant’s Restricted
Stock Agreement but for the election to defer such Restricted Stock.
     1.68 “Years of Service” shall mean each twelve (12) month period during
which a Participant is employed by an Employer, whether or not continuous, and
including periods commencing prior to the effective date of this Plan; provided,
however, that in the case of a Participant whose employment with an Employer has
been interrupted by a period of twelve (12) consecutive months or more (a “Break
in Service”), his or her Years of Service prior to such Break in Service shall
be disregarded for any purpose under the Plan.
ARTICLE 2.
SELECTION, ENROLLMENT, ELIGIBILITY
     2.1 Selection by Administrator. Participation in the Plan shall be limited
to a select group of management and highly compensated Employees and
Non-Employee Directors of the Employers, as determined by the Administrator in
its sole discretion. Subject to the requirements of Article 12, from that group,
the Administrator shall select, in its sole discretion, Employees and
Non-Employee Directors to participate in the Plan.

-8-



--------------------------------------------------------------------------------



 



     2.2 Enrollment Requirements. As a condition to participation, each selected
Employee or Non-Employee Director shall complete, execute and return to the
Administrator an Election Form and a Beneficiary Designation Form. In addition,
the Administrator shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.
     2.3 Eligibility; Commencement of Participation. Provided an Employee or
Non-Employee Director selected to participate in the Plan has met all enrollment
requirements set forth in this Plan and required by the Administrator, including
returning all required documents to the Administrator within the specified time
period, that Employee or Non-Employee Director shall commence participation in
the Plan on the day on which his or her Election Form first becomes effective or
the date on which a contribution is first credited to his or her Company
Contribution Account or Company Matching Account.
     2.4 Termination of Participation and/or Deferrals. If the Administrator
determines in good faith that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees, as membership in
such group is determined in accordance with Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, or as a Non-Employee Director, the Administrator shall have
the right, in its sole discretion, to (a) terminate any deferral election the
Participant has made for the remainder of the Plan Year in which the
Participant’s membership status changes, (b) prevent the Participant from making
future deferral elections and/or (c) immediately distribute the Participant’s
then Account Balance as a Termination Benefit and terminate the Participant’s
participation in the Plan.
     2.5 Pre-Existing Elections. All Participant elections in effect as of the
effective date of the amendment and restatement of the Plan shall remain in full
force and effect through the end of the First Plan Year unless a Participant
elects to revise such election as permitted by the Committee.
ARTICLE 3.
DEFERRAL COMMITMENTS/COMPANY CONTRIBUTIONS/CREDITING/TAXES
     3.1 Election to Defer; Effect of Election Form. Subject to the terms and
conditions set forth herein and such terms and conditions as the Administrator
may determine, Participants may elect to defer Base Annual Salary, Annual Bonus,
Directors Fees, Stock Option Amounts and Restricted Stock Amounts by timely
completing and delivering to the Administrator an Election Form. After a Plan
Year commences, such deferral election shall be irrevocable and shall continue
for the entire Plan Year and subsequent years except that it shall terminate
upon the execution and timely submission of a newly completed Election Form or
Termination of Employment.
     (a) Base Annual Salary, Annual Bonus and/or Directors Fees. Subject to any
terms and conditions imposed by the Administrator, Participants may elect to
defer, under the Plan, Base Annual Salary, Annual Bonus and/or Directors Fees.
For these elections to be valid with respect to deferrals of Base Annual Salary,
Annual Bonus and/or Directors Fees, the Election Form must be completed and
signed by the Participant, timely delivered to the Administrator no later than
September 30 of the year immediately preceding the Plan Year for which the
deferral election is to be effective and accepted by the Administrator. If no
such Election Form is timely delivered for a Plan Year, the Annual Deferral
Amount shall be zero for that Plan Year.
     (b) Stock Option Deferral. Subject to any terms and conditions imposed by
the Administrator, Participants may elect to defer, under the Plan, Stock Option
Gains attributable to an Eligible Stock Option exercise. For an election to
defer Stock Option Gain upon an Eligible Stock Option exercise to be valid:
(i) an Election Form must be completed and signed by the Participant which
designates the Eligible Stock Option; (ii) the Election Form must be timely
delivered to the Administrator and accepted by the Administrator at least twelve
(12) months prior to the Exercise Date; (iii) the Eligible Stock Option must be
exercised using an actual or attestation Stock-for-Stock Exercise; and (iv) the
Stock actually or constructively delivered by the Participant to exercise the
Eligible Stock Option must have been owned by the

-9-



--------------------------------------------------------------------------------



 



Participant during the entire six (6) month period prior to its delivery.
     (c) Restricted Stock. Subject to any terms and conditions imposed by the
Administrator, Participants may elect to defer, under the Plan, Restricted Stock
Amounts. For an election to defer Restricted Stock Amounts to be valid: (i) an
Election Form must be completed and signed by the Participant, which designates
such Restricted Stock; (ii) such Election Form must be timely delivered to the
Administrator and accepted by the Administrator during the periods specified in
clause (iii), below, and (iii) with respect to elections made during the First
Plan Year, such Restricted Stock must be surrendered to the Company at least
three (3) months prior to the Vesting Date, and with respect to elections made
during subsequent Plan Years of the Plan, such Restricted Stock must be
surrendered to the Company at least twelve (12) months prior to such Vesting
Date.
     (d) Dividends. Stock Dividends and Non-Stock Dividends (as defined in
Section 3.4(f) below) payable with respect to Stock Units allocated to the
Participant’s Accounts shall be deferred in accordance with the Participant’s
deferral election made in connection with the related deferral of Stock Option
Amounts or Restricted Stock Amounts, or deferral of Annual Base Salary, Annual
Bonus or Directors Fees into a Measurement Fund denominated in Stock.
     (e) Redeferral. A Participant may annually change his or her election to an
allowable alternative payout period by submitting a new Election Form to the
Administrator, provided, however, that such change shall not be given any effect
unless a full calendar year passes between the calendar year in which such
Election Form is submitted and the calendar year in which the distribution date
designated in such form occurs and the Election Form is accepted by the
Administrator in its sole discretion. The Election Form most recently accepted
by the Administrator shall govern the payout of the Participant’s benefits under
the Plan.
     3.2 Minimum Deferrals.
     (a) Annual Minimum. For each Plan Year, the annual aggregate minimum
deferral amount for each Participant is $5,000. If an election is made for less
than such minimum amount, or if no election is made, the amount deferred shall
be zero.
     (b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, or in the case of the
first Plan Year of the Plan itself, the minimum Base Annual Salary deferral
shall be an amount equal to the minimum set forth above, multiplied by a
fraction, the numerator of which is the number of complete months remaining in
the Plan Year and the denominator of which is twelve (12).
     3.3 Maximum Deferral.
     (a) Base Annual Salary, Annual Bonus and Directors Fees. For each Plan
Year, a Participant may elect to defer, as his or her Annual Deferral Amount,
100% of his or her Base Annual Salary, Annual Bonus and/or Directors Fees. A
Participant’s Annual Deferral Amount may be automatically reduced if the
Committee determines that such action is necessary to meet Federal or State tax
withholding obligations.
     (b) Stock Option Amounts. For each Eligible Stock Option, a Participant may
elect to defer, as his or her Stock Option Amount, 100% of the Stock Option Gain
with respect to exercise of the Eligible Stock Option. Stock Option Amounts may
also be limited by other terms or conditions set forth in the stock option plan
or agreement under which such options are granted.

-10-



--------------------------------------------------------------------------------



 



     (c) Restricted Stock Amounts. A Participant may elect to defer up to 100%
of his or her Restricted Stock. Restricted Stock Amounts may also be limited by
other terms or conditions set forth in the stock option plan or agreement under
which such Restricted Stock is granted.
     (d) Deferral Limit. Notwithstanding anything to the contrary set forth in
this Plan, no Officer or Director may defer under the Plan Stock Option Amounts
and Restricted Stock Amounts to the extent that such deferral would result in
such Officer of Director holding Stock and/or Stock Units representing more than
(i) one percent (1%) of the Stock of the Company outstanding as of the date this
Plan is first adopted by the Board, (ii) one percent (1%) of the Stock of the
Company outstanding immediately prior to such deferral, (iii) one percent (1%)
of the voting power of the Company outstanding immediately prior to such
deferral, or (iv) when taken together with all Stock issuable to Officers and
Directors under all other Equity Plans of the Company (other than Equity Plans
for which shareholder approval is not required under the applicable requirements
of the New York Stock Exchange), five percent (5%) of the Stock of the Company
outstanding as of the date this Plan is first adopted by the Board (the
“Deferral Limit”). If necessary, the Administrator may reduce the Stock Option
Amount or Restricted Stock Amount deferred, or the amount of any Stock or
Non-Stock Dividends to be deferred under the Plan (in which case, such dividends
will be distributed to the Participant on a current basis, at any time the
Company pays any dividends with respect to the Stock Units to which such excess
dividends relate), in order to comply with the Deferral Limit.
     3.4 Accounts; Crediting of Deferrals. Solely for record keeping purposes,
the Administrator shall establish a Deferral Account, a Company Contribution
Account, a Company Matching Account, a Stock Option Account and a Restricted
Stock Account for each Participant. A Participant’s Accounts shall be credited
with the deferrals made by him or her or on his or her behalf by his or her
Employer under this Article 3 and shall be credited (or charged, as the case may
be) with the hypothetical or deemed investment earnings and losses determined
pursuant to Section 3.6, and charged with distributions made to or with respect
to him or her.
     (a) Annual Deferral Amounts. For each Plan Year, the Base Annual Salary
portion of the Annual Deferral Amount shall be withheld and credited to the
Participant’s Deferral Account at the time of each regularly scheduled Base
Annual Salary payroll in either the percentages or dollar amounts specified by
the Participant in the Election Form, as adjusted from time to time for
increases and decreases in Base Annual Salary. The Annual Bonus and/or Directors
Fees portion of the Annual Deferral Amount shall be withheld and credited to the
Participant’s Deferral Account at the time the Annual Bonus or Directors Fees
are or otherwise would be paid to the Participant, whether or not this occurs
during the Plan Year itself.
     (b) Annual Company Contribution Amount. For each Plan Year, an Employer, in
its sole discretion, may, but is not required to, credit any amount it desires
to any Participant’s Company Contribution Account under this Plan, which amount
shall be for that Participant the Annual Company Contribution Amount for that
Plan Year. The amount so credited to a Participant may be smaller or larger than
the amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive an Annual Company Contribution Amount for that Plan Year.
The Annual Company Contribution Amount, if any, shall be credited to
Participants’ Company Contribution Accounts on the date declared by the
Employer.
     (c) Annual Company Matching Amount. For each Plan Year, an Employer, in its
sole discretion, may, but is not required to, credit any amount it desires to
any Participant’s Company Matching Account under this Plan, which amount shall
be for that Participant the Annual Company Matching Amount for that Plan Year.
The amount so credited to a Participant may be smaller or larger than the amount
credited to any other Participant, and the amount credited to any Participant
for a Plan Year may be zero, even though one or more other

-11-



--------------------------------------------------------------------------------



 



Participants receive an Annual Company Contribution Amount for that Plan Year.
The Annual Company Contribution Amount, if any, shall be credited to
Participants’ Company Matching Accounts on the date declared by the Employer.
     (d) Stock Option Amounts. Stock Option Amounts shall be credited/debited to
the Participant on the books of the Employer on the Exercise Date. A
Participant’s Stock Option Account shall be credited with that number of Stock
Units equal to the quotient obtained by dividing (i) the aggregate Stock Option
Amount so deferred by (ii) the Fair Market Value of a share of Stock on the
Exercise Date. Participants who elect to defer Stock Option Amounts will have no
rights as stockholders of the Company with respect to allocations made to their
Stock Option Accounts other than the right to receive dividend allocations as
described in Section 3.4(f).
     (e) Restricted Stock Amounts. Restricted Stock Amounts shall be
credited/debited to the Participant on the books of the Employer in connection
with such an election on the Vesting Date. A Participant’s Restricted Stock
Account shall be credited with that number of Stock Units equal to the quotient
obtained by dividing (i) the aggregate amount of the Restricted Stock Amount so
deferred by (ii) the Fair Market Value of a share of Stock on the Vesting Date.
Participants who elect to defer Restricted Stock Amounts will have no rights as
stockholders of the Company with respect to allocations made to their Restricted
Stock Accounts other than the right to receive dividend allocations as described
in Section 3.4(f).
     (f) Dividends. Stock and Non-Stock Dividends payable with respect to Stock
Units allocated to a Participant’s Accounts may be credited by the Administrator
to the Participant’s Accounts in the form of additional Stock Units or
fractional Stock Units as of the date upon which the Company makes such a
distribution to its stockholders, as follows:

  (i)   Each of the Participant’s Accounts would be credited with an additional
number of Stock Units equal to the number of shares of Stock distributable as a
dividend with respect to Stock Units credited to such Account (“Stock
Dividends”); and     (ii)   In the event of a cash dividend or other non-Stock
amount distributable with respect to Stock (“Non-Stock Dividends”), each of the
Participant’s Accounts would be credited with that number of Stock Units equal
to the quotient obtained by dividing (x) the aggregate amount of the Non-Stock
Dividend attributable to the Stock Units allocated to such Account by (y) the
Fair Market Value of a share of Stock on the date on which such Non-Stock
Dividends are paid to the Company’s stockholders.

Alternatively, the Administrator, in its discretion, may provide for Stock or
Non-Stock Dividends to be credited to a Participant’s Accounts, including a
Participant’s Deferral Account, in a different manner.
     3.5 Vesting. A Participant shall at all times be 100% vested in his or her
Deferral Account, Stock Option Account, Restricted Stock Account, Company
Contribution Account and Company Matching Account.
     3.6 Earnings Credits or Losses. In accordance with, and subject to, the
rules and procedures that are established from time to time by the
Administrator, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

-12-



--------------------------------------------------------------------------------



 



     (a) Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.1 above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.6(c) below) to be used to determine the additional amounts to be
credited to his or her Account Balance, unless changed in accordance with the
next sentence. The Participant may (but is not required to) elect, by submitting
an Election Form to the Administrator that is accepted by the Administrator, to
add or delete one or more Measurement Fund(s) to be used to determine the
additional amounts to be credited to his or her Account Balance, or to change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund. If an election is made in accordance with the previous
sentence, it shall become effective as soon as administratively practicable and
shall continue thereafter until changed in accordance with the previous
sentence. Changes may be made to allocations at any time during the Plan Year,
up to a maximum of six (6) changes per Participant per Plan Year.
     (b) Proportionate Allocation. In making any election described in
Section 3.6(a) above, the Participant shall specify on the Election Form, in
increments of whole percentage points (1%), the percentage of his or her Account
Balance to be allocated to a Measurement Fund (as if the Participant was making
an investment in that Measurement Fund with that portion of his or her Account
Balance).
     (c) Measurement Funds. The Administrator shall from time to time select
types of Measurement Funds and specific Measurement Funds for deemed investment
designation by Participants for the purpose of crediting additional amounts to
his or her Account Balance. As necessary, the Administrator may, in its sole
discretion, discontinue, substitute or add a Measurement Fund. The Administrator
shall notify the Participants of the types of Measurement Funds and the specific
Measurement Funds selected from time to time.
     (d) Crediting or Debiting Method. The performance of each elected
Measurement Fund (either positive or negative) will be determined by the
Administrator, in its sole discretion, based on the performance of the
Measurement Funds themselves. A Participant’s Account Balance shall be credited
or debited as frequently as is administratively feasible, but no less often that
quarterly, based on the performance of each Measurement Fund selected by the
Participant, as determined by the Administrator in its sole discretion.
     (e) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Employer or the Trust; the
Participant shall at all times remain an unsecured creditor of the Employers.
     (f) Stock Accounts. Notwithstanding any other provision of this Plan to the
contrary, Stock Option Amounts and Restricted Stock Amounts may not be allocated
to any Measurement Fund. A Participant’s Stock Option Account and Restricted
Stock Account will be credited with any Stock Option Amounts and Restricted
Stock Amounts deferred pursuant to Sections 3.4(d) and (e), as applicable, and
any dividends deferred pursuant to Section 3.1(d).

-13-



--------------------------------------------------------------------------------



 



     (g) Company Stock Measurement Fund. Notwithstanding any other provision of
this Plan to the contrary, the following provisions shall apply to Account
Balances which are allocated to any of the Measurement Funds denominated in
Stock: (i) no election made by a Participant who is subject to Section 16 of the
Securities Exchange Act of 19934 (the “Act”) to elect or change Measurement
Funds shall be effective if it would subject the Participant to liability under
Section 16(b) of the Act and (ii) the Administrator, in its sole discretion,
shall have the right to distribute a Participant’s Account Balance allocated to
any of the Stock Measurement Funds either in cash or in Stock, or partially in
cash and partially in Stock.
     3.7 Distributions. Any distribution with respect to a Participant’s Account
Balance shall be charged to the appropriate account as of the date such payment
is made by the Employer or the trustee of the Trust which may be established for
the Plan.
ARTICLE 4.
DISTRIBUTIONS
     4.1 Fixed Date Payout.
     (a) Election of Fixed Date Payout. In connection with each Election Form, a
Participant may irrevocably elect to receive a future “Fixed Date Payout” from
the Plan of his or her Fixed Date Payout Account Balance. Subject to the
Deduction Limitation and the other terms and conditions of this Plan, each Fixed
Date Payout elected shall be paid out no earlier than the day after the last day
of any Plan Year designated by the Participant that is at least three (3) Plan
Years after (i) with respect to an Annual Deferral Amount, the Plan Year in
which the Annual Deferral Amount is actually deferred, (ii) with respect to a
Stock Option Amount, the Exercise Date, or (iii) with respect to a Restricted
Stock Amount, the Vesting Date, but in no event later than the date on which the
Participant reaches age seventy (70) (the “Earliest Fixed Date Payout Date”). By
way of example, if a three (3) year Fixed Date Payout is elected for Annual
Deferral Amounts that are deferred in the Plan Year commencing January 1, 2003,
the three (3) year Fixed Date Payout would become payable no earlier than
January 1, 2006. A Participant shall elect on each Election Form on which a
Fixed Date Payout is elected to receive the Fixed Date Payout Account Balance
applicable to such election in a lump sum or pursuant to a Quarterly,
Semi-Annual or Annual Installment Method over a period of up to ten (10) years,
payable in the first (1st) week of January, April, July, and October, as
applicable. If a Participant does not elect to have his or her Fixed Date Payout
Account Balance paid in accordance with the Quarterly, Semi-Annual or Annual
Installment Method, then such benefit shall be payable in a lump sum. The lump
sum payment shall be made no later than sixty (60) days after the last day of
any Plan Year designated by the Participant that is after the Earliest Fixed
Date Payout Date. Any payment made shall be subject to the Deduction Limitation.
     (b) Other Benefits Take Precedence Over Fixed Date. Should an event occur
that triggers a benefit under Section 4.2, 4.3, 4.4, 4.5 or 4.6, any Annual
Deferral Amount, Stock Option Amount or Restricted Stock Amount, plus amounts
credited or debited thereon, that is subject to a Fixed Date Payout election
under Section 4.1 shall not be paid in accordance with Section 4.1 but shall be
paid in accordance with the other applicable Section.
     4.2 Retirement Benefit.
     (a) Retirement Benefit. A Participant who Retires shall receive, as a
Retirement Benefit, his or her Account Balance. A Participant, in connection
with his or her commencement of participation in the Plan, shall elect on an
Election Form to receive the Retirement Benefit in a lump sum or pursuant to a
Quarterly, Semi-Annual or Annual Installment Method over a period of up to ten
(10) years, payable in the first (1st) week of January, April, July, and
October, as applicable. If a Participant does not make any election with respect
to the payment of the Retirement Benefit,

-14-



--------------------------------------------------------------------------------



 



then such benefit shall be payable in a lump sum. The lump sum payment shall be
made, or installment payments shall commence, no later than January 1 of the
calendar year following the date the Participant Retires. Any payment made shall
be subject to the Deduction Limitation.
     (b) Death Prior to Completion of Retirement Benefit or Termination Benefit.
If a Participant dies after Retirement but before the Retirement Benefit is paid
in full or after a Termination of Employment but before the Termination Benefit
is paid in full, the Participant’s unpaid Retirement Benefit or Termination
Benefit payments shall continue and shall be paid to the Participant’s
Beneficiary (i) over the remaining number of months and in the same amounts as
that benefit would have been paid to the Participant had the Participant
survived, or (ii) in a lump sum, in the sole discretion of the Administrator,
that is equal to the Participant’s unpaid remaining vested Account Balance. Any
lump sum payment shall be made no later than thirteen (13) months after the date
of the Participant’s death. Any payment made shall be subject to the Deduction
Limitation.
     4.3 Pre-Retirement Survivor Benefit. A Participant’s Beneficiary shall
receive a Pre-Retirement Survivor Benefit equal to the Participant’s vested
Account Balance if the Participant dies before he or she Retires, experiences a
Termination of Employment or suffers a Disability. The Pre-Retirement Survivor
Benefit shall be paid to the Participant’s Beneficiary (a) over the remaining
number of months and in the same amounts as that benefit would have been paid to
the Participant had the Participant survived, or (b) in a lump sum, in the sole
discretion of the Administrator, that is equal to the Participant’s unpaid
remaining vested Account Balance. Any lump sum payment shall be made no later
than thirteen (13) months after the date of the Participant’s death. Any payment
made shall be subject to the Deduction Limitation.
     4.4 Termination Benefit. A Participant shall receive a Termination Benefit,
which shall be equal to the Participant’s vested Account Balance if a
Participant experiences a Termination of Employment prior to his or her
Retirement, death or Disability. A Participant’s Termination Benefit shall be
paid in a lump sum; except that if the Participant is a Non-Employee Director,
such Participant may elect on an Election Form to receive the Termination
Benefit in a lump sum or pursuant to a Quarterly, Semi-Annual or Annual
Installment Method over a period of up to ten (10) years, payable in the first
(1st) week of January, April, July, and October, as applicable; however, if no
such election is made with respect to the payment of the Termination Benefit,
then such benefit shall be payable in a lump sum. The installment payments shall
commence, no later than January 1 of the calendar year following the date of the
Participant’s Termination of Employment. The lump sum payment shall be made no
later than thirteen (13) months after the date of the Participant’s Termination
of Employment. Any payment made shall be subject to the Deduction Limitation.

4.5   Change of Control Benefit.

     (a) Change of Control Benefit. A Participant shall receive a Change of
Control Benefit, which shall be equal to the Participant’s vested Account
Balance in the event of a Change of Control. A Participant’s Change of Control
Benefit shall be paid in a lump sum. The lump sum payment shall be made
immediately prior to the Change of Control unless the Administrator determines,
in its sole discretion, to defer payment for a period of up to thirteen
(13) months after the Change of Control.
     (b) Change of Control Benefit to Take Precedence Over Other Benefits.
Should an event occur that triggers a Change of Control Benefit, any Annual
Deferral Amount, plus amounts credited or debited thereon, that is subject to an
existing payout under Section 4.1, 4.2, 4.3, 4.4 or 4.6 shall not be paid in
accordance with such Article but shall be paid in accordance with this
Section 4.5.

-15-



--------------------------------------------------------------------------------



 



     4.6 Disability Benefit. The Participant shall receive a Disability Benefit,
which shall be equal to the Participant’s vested Account Balance in the event of
the Participant’s Disability, as determined by the Administrator. Payment of a
Participant’s Disability Benefit shall be paid in a lump sum. If a Participant
becomes Disabled after Retirement but before the Retirement Benefit is paid in
full, the Participant’s unpaid Retirement Benefit payments shall continue and
shall be paid to the Participant (a) over the remaining number of months and in
the same amounts as that benefit would have been paid to the Participant had the
Participant not become Disabled, or (b) in a lump sum, in the sole discretion of
the Administrator, that is equal to the Participant’s unpaid remaining vested
Account Balance. Any lump sum payment shall be made no later than thirteen
(13) months after the date of the Participant’s Disability. Any payment made
shall be subject to the Deduction Limitation.
     4.7 Stock Distributions. All distributions from a Participant’s Stock
Option Account and Restricted Stock Account shall be in the form of whole shares
of Stock equivalent to the whole Stock Units credited to the Participant’s Stock
Option Account and Restricted Stock Account. Distributions in respect of
fractional Stock Units shall be made in cash. In the case of any Quarterly,
Semi-Annual or Annual Installment Method, the precise number of shares delivered
in each installment shall be determined in such a manner as to cause each
installment to be essentially equal based on the Stock Units credited to the
Participant’s accounts as of the date of the first installment, including
dividend equivalents credited prior to that date. Dividend equivalents credited
to a Participant’s Stock Option Account and Restricted Stock Account after the
date of the first installment will be distributed as part of the final
installment. Any fractional Stock Units remaining at the time of the final
installment distribution shall be payable in cash.
ARTICLE 5.
UNFORESEEABLE FINANCIAL EMERGENCIES; WITHDRAWAL ELECTION
     5.1 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies.
If a Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Administrator to (i) suspend any deferrals required
to be made by a Participant and/or (ii) receive a partial or full payout from
the Plan. The payout shall not exceed the lesser of the Participant’s vested
Account Balance, calculated as if such Participant were receiving a Termination
Benefit, or the amount reasonably needed to satisfy the Unforeseeable Financial
Emergency. If, subject to the sole discretion of the Administrator, the petition
for a suspension and/or payout is approved, suspension shall take effect upon
the date of approval and any payout shall be made within sixty (60) days of the
date of approval. The payment of any amount under this Section 5.1 shall not be
subject to the Deduction Limitation.
     5.2 Withdrawal Election. A Participant (or, after a Participant’s death,
his or her Beneficiary) may elect, at any time, to withdraw all of his or her
vested Account Balance, calculated as if there had occurred a Termination of
Employment as of the day of the election, less a withdrawal penalty equal to ten
percent (10%) of such amount (the net amount shall be referred to as the
“Withdrawal Amount”). This election can be made at any time, before or after
Retirement, Disability, death or Termination of Employment, and whether or not
the Participant (or Beneficiary) is in the process of being paid pursuant to an
installment payment schedule. If made before Retirement, Disability or death, a
Participant’s Withdrawal Amount shall be his or her vested Account Balance
calculated as if there had occurred a Termination of Employment as of the day of
the election. No partial withdrawals of the Withdrawal Amount shall be allowed.
The Participant (or his or her Beneficiary) shall make this election by giving
the Administrator advance written notice of the election in a form determined
from time to time by the Administrator. The Participant (or his or her
Beneficiary) shall be paid the Withdrawal Amount within sixty (60) days of his
or her election. Once the Withdrawal Amount is paid, the Participant’s
participation in the Plan shall terminate and the Participant shall not be
eligible to participate in the Plan for the remainder of the Plan Year during
which the Withdrawal Amount is paid and the subsequent Plan Year. The payment of
this Withdrawal Amount shall not be subject to the Deduction Limitation.

-16-



--------------------------------------------------------------------------------



 



ARTICLE 6.
BENEFICIARY DESIGNATION
     6.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.
     6.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Administrator or its designated agent.
A Participant shall have the right to change a Beneficiary by completing,
signing and otherwise complying with the terms of the Beneficiary Designation
Form and the Administrator’s rules and procedures, as in effect from time to
time. Upon the acceptance by the Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be canceled. The
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Participant and accepted by the Administrator prior to his or her
death.
     6.3 Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Administrator or its designated agent.
     6.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 6.1, 6.2 and 6.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.
     6.5 Doubt as to Beneficiary. If the Administrator has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Administrator
shall have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Administrator’s satisfaction.
     6.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the
Administrator from all further obligations under this Plan with respect to the
Participant, and that Participant’s Election Form shall terminate upon such full
payment of benefits.
ARTICLE 7.
LEAVE OF ABSENCE
     7.1 Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take a paid leave of absence from the
employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Annual Deferral Amount shall continue to be
withheld during such paid leave of absence in accordance with Section 3.4.
     7.2 Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take an unpaid leave of absence from
the employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Participant shall be excused from making
deferrals until the earlier of the date the leave of absence expires or the
Participant returns to a paid employment status. Upon such expiration or return,
deferrals shall resume for the remaining portion of the Plan Year in which the
expiration or return occurs, based on the deferral election, if any, made for
that Plan Year. If no election was made for that Plan Year, no deferral shall be
withheld.

-17-



--------------------------------------------------------------------------------



 



ARTICLE 8.
TERMINATION, AMENDMENT OR MODIFICATION
     8.1 Termination. Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, each Employer reserves the right to discontinue its
sponsorship of the Plan and/or to terminate the Plan at any time with respect to
any or all of its participating Employees and Non-Employee Directors, by action
of its board of directors or similar governing body. Upon the termination of the
Plan with respect to any Employer, the participation of the affected
Participants who are employed by that Employer, or in the service of that
Employer as Directors, shall terminate and their Account Balances, determined as
if they had experienced a Termination of Employment on the date of Plan
termination or, if Plan termination occurs after the date upon which a
Participant was eligible to Retire, then with respect to that Participant as if
he or she had Retired on the date of Plan termination, shall be paid to the
Participants in a lump sum within thirteen (13) months following the plan
termination. The termination of the Plan shall not adversely affect any
Participant or Beneficiary who has become entitled to the payment of any
benefits under the Plan as of the date of termination; provided, however, that
the Employer shall have the right to accelerate installment payments without a
premium or prepayment penalty by paying the Account Balance in a lump sum or
pursuant to a Quarterly, Semi-Annual or Annual Installment Method using fewer
months (provided that the present value of all payments that will have been
received by a Participant at any given point of time under the different payment
schedule shall equal or exceed the present value of all payments that would have
been received at that point in time under the original payment schedule).
     8.2 Amendment. An Employer may, at any time, amend or modify the Plan in
whole or in part with respect to that Employer by the action of its board of
directors or similar governing body; provided, however, that no amendment or
modification shall be effective to decrease or restrict the value of a
Participant’s Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire, the Participant had Retired as of
the effective date of the amendment or modification. The amendment or
modification of the Plan shall not affect any Participant or Beneficiary who has
become entitled to the payment of benefits under the Plan as of the date of the
amendment or modification; provided, however, that the Employer shall have the
right to accelerate installment payments by paying the Account Balance in a lump
sum or pursuant to a Quarterly, Semi-Annual or Annual Installment Method using
fewer quarters (provided that the present value of all payments that will have
been received by a Participant at any given point of time under the different
payment schedule shall equal or exceed the present value of all payments that
would have been received at that point in time under the original payment
schedule).
     8.3 Effect of Payment. The full payment of the applicable benefit under
Article 4 of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.
ARTICLE 9.
ADMINISTRATION
     9.1 Administrator Duties. The Committee appointed pursuant to Section 9.3
shall be the Administrator and shall conduct the general administration of the
Plan in accordance with the Plan and shall have all the necessary power and
authority to carry out that function. Members of the Administrator may be
Participants under this Plan. Any individual serving on the Administrator who is
a Participant shall not vote or act on any matter relating solely to himself or
herself. Among the Committee’s necessary powers and duties are the following:

-18-



--------------------------------------------------------------------------------



 



     (a) Except to the extent provided otherwise by Article 12, to delegate all
or part of its function as Administrator to others and to revoke any such
delegation.
     (b) To determine questions of eligibility of Participants and their
entitlement to benefits, subject to the provisions of Articles 10 and 12.
     (c) To select and engage attorneys, accountants, actuaries, trustees,
appraisers, brokers, consultants, administrators, physicians or other persons to
render service or advice with regard to any responsibility the Administrator has
under the Plan, or otherwise, to designate such persons to carry out fiduciary
responsibilities (other than trustee responsibilities) under the Plan, and (with
the Committee, the Employers and their officers, directors, trustees and
Employees) to rely upon the advice, opinions or valuations of any such persons,
to the extent permitted by law, being fully protected in acting or relying
thereon in good faith.
     (d) To interpret the Plan for purpose of the administration and application
of the Plan, in a manner not inconsistent with the Plan or applicable law and to
amend or revoke any such interpretation.
     (e) To conduct claims procedures as provided in Article 10.
     9.2 Binding Effect of Decisions. The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.
     9.3 Committee. The Committee shall consist solely of two or more
Non-Employee Directors appointed by and holding office at the pleasure of the
Board, each of whom is both a “non-employee director” as defined by Rule 16b-3
and an “outside director” for purposes of Section 162(m) of the Code.
Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee may be filled by the Board.
     9.4 Indemnification. All Employers shall indemnify and hold harmless any of
their officers, Directors, Committee members or Employees who are involved in
the administration of the Plan against any and all claims, losses, damages,
expenses or liabilities arising out of the good faith performance of their
administrative functions.
     9.5 Employer Information. To enable the Administrator to perform its
functions, each Employer shall supply full and timely information to the
Administrator on all matters relating to the compensation of its Participants,
the date and circumstances of the Retirement, Disability, death or Termination
of Employment of its Participants, and such other pertinent information as the
Administrator may reasonably require.
ARTICLE 10.
CLAIMS PROCEDURES
     10.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Administrator a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.

-19-



--------------------------------------------------------------------------------



 



     10.2 Notification of Decision. The Administrator shall consider a
Claimant’s claim within a reasonable time, and shall notify the Claimant in
writing:
     (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or
     (b) that the Administrator has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and     (iv)   appropriate
information as to the steps to be taken if the Claimant wishes to submit his or
her claim for review pursuant to the claim review procedure set forth in
Section 10.3 below, including the time limits applicable to such procedures, and
a statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision upon review.

Any notice pursuant to this Section 10.2 shall be given within a reasonable
period of time but no later than ninety (90) days after the claim is filed,
unless special circumstances require an extension of time for processing the
claim. If such extension is required, written notice shall be furnished to the
Claimant within ninety (90) days of the date the claim was filed stating the
special circumstances requiring an extension of time and the date by which a
decision on the claim can be expected, which shall be no more than one hundred
eighty (180) days from the date the claim was filed.
     10.3 Review of a Denied Claim. Within sixty (60) days after receiving a
notice from the Administrator that a claim has been denied, in whole or in part,
a Claimant (or the Claimant’s duly authorized representative) may file with the
Administrator a written request for a review of the denial of the claim
specifying in detail each of the Claimant’s contentions, the grounds on which
each is based, all facts in support of the request, and any other matters which
the Claimant deems pertinent. The Claimant (or the Claimant’s duly authorized
representative):

  (a)   may review and/or copy free of charge pertinent documents, records and
other information relevant to the Claimant’s claim;     (b)   may submit issues,
written comments or other documents, records or other information relating to
the claim; and/or     (c)   may request a hearing, which the Administrator, in
its sole discretion, may grant.

Any such review by the Administrator shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial claim determination.
     10.4 Decision on Review. The Administrator shall render its decision on
review promptly, and not later than sixty (60) days after the filing of a
written request for review of the denial, unless a

-20-



--------------------------------------------------------------------------------



 



hearing is held or other special circumstances require additional time, in which
case the Administrator’s decision must be rendered within one hundred twenty
(120) days after such date. Such decision must be written in a manner calculated
to be understood by the Claimant, and it must contain:
     (a) specific reasons for the decision;
     (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and
     (c) a statement that the Claimant is entitled to receive upon request and
free of charge reasonable access to and copies of all documents, records and
other information relevant to the Claimant’s claim for benefits;
     (d) a statement of the Claimant’s right to bring an action under
Section 502(a) of ERISA; and
     (e) such other matters as the Administrator deems relevant.
     10.5 Designation. The Administrator may designate any other person of its
choosing to make any determination otherwise required under this Article.
     10.6 Arbitration. A Claimant whose appeal has been denied under
Section 10.4 shall have the right to submit said claim to final and binding
arbitration in the state of California pursuant to the rules of the American
Arbitration Association. Any such requests for arbitration must be filed by
written demand to the American Arbitration Association within sixty (60) days
after receipt of the decision regarding the appeal. The costs and expenses of
arbitration, including the fees of the arbitrators, shall be borne by the losing
party. The prevailing party shall recover as expenses all reasonable attorney’s
fees incurred by it in connection with the arbitration proceeding or any appeals
therefrom.
ARTICLE 11.
TRUST
     11.1 Establishment of the Trust. The Company and the Partnership shall
establish the Trust, and each Employer shall at least annually transfer over to
the Trust such assets as the Employer determines, in its sole discretion, are
necessary to provide, on a present value basis, for its respective future
liabilities created with respect to the Account Balances for such Employer’s
Participants for all periods prior to the transfer, as well as any debits and
credits to the Participants’ Account Balances for all periods prior to the
transfer, taking into consideration the value of the assets in the trust at the
time of the transfer.
     11.2 Interrelationship of the Plan and the Trust. The provisions of the
Plan shall govern the rights of a Participant to receive distributions pursuant
to the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust. Each Employer shall at all times remain liable to
carry out its obligations under the Plan.
     11.3 Investment of Trust Assets. The Trustee of the Trust shall be
authorized, upon written instructions received from the Administrator or
investment manager appointed by the Administrator, to invest and reinvest the
assets of the Trust in accordance with the applicable Trust Agreement, including
the disposition of Stock and reinvestment of the proceeds in one or more
investment vehicles designated by the Administrator.

-21-



--------------------------------------------------------------------------------



 



     11.4 Distributions From the Trust. Each Employer’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.
     11.5 Limitations on Stock Distributed from the Trust.
     (a) Distribution Limit. Notwithstanding anything to the contrary in this
Plan:

  (i)   No contribution of Stock to or distribution of Stock from the Trust
shall be made to the extent that such contribution or distribution could impair
the Company’s status as a real estate investment trust, within the meaning of
Sections 856 through 860 of the Code, as determined by the Company, in its sole
discretion; and     (ii)   No distribution of Stock from the Trust shall be made
to any Officer or Director of the Company to the extent that such deferral would
result in such Officer of Director being issued Stock and/or Stock Units
representing more than (i) one percent (1%) of the Stock of the Company
outstanding as of the date this Plan is first adopted by the Board, (ii) one
percent (1%) of the Stock of the Company outstanding immediately prior to such
deferral, (iii) one percent (1%) of the voting power of the Company outstanding
immediately prior to such deferral, or (iv) when taken together with all Stock
issuable to Officers and Directors under all other Equity Plans of the Company
(other than Equity Plans for which shareholder approval is not required under
the applicable requirements of the New York Stock Exchange), five percent (5%)
of the Stock of the Company outstanding as of the date this Plan is first
adopted by the Board (the restrictions set forth in clauses (i) and (ii) above
are referred to collectively as the “Distribution Limit”).

     (b) Reduction of Distributions. If necessary, the Administrator may reduce
the amount of any Stock and/or Stock Units to be distributed under the Plan (in
which case, such Stock and/or Stock Units will be distributed to the Participant
in a manner determined by the Administrator to comply with the Distribution
Limit.
ARTICLE 12.
PROVISIONS RELATING TO SECURITIES LAWS
     12.1 Designation of Participants. With respect to any Employee or
Non-Employee Director who is then subject to Section 16 of the Exchange Act,
only the Committee may designate such Employee or Non-Employee Director as a
Participant in the Plan.
     12.2 Action by Committee. With respect to any Participant who is then
subject to Section 16 of the Exchange Act, any function of the Administrator
under the Plan relating to such Participant shall be performed solely by the
Committee, if and to the extent required to ensure the availability of an
exemption under Section 16 of the Exchange Act for any transaction relating to
such Participant under the Plan.
     12.3 Compliance with Section 16. Notwithstanding any other provision of the
Plan or any rule, instruction, election form or other form, the Plan and any
such rule, instruction or form shall be subject to any additional conditions or
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule. To the extent permitted by applicable
law, such provision, rule,

-22-



--------------------------------------------------------------------------------



 



instruction or form shall be deemed amended to the extent necessary to conform
to such applicable exemptive rule.
     12.4 Committee Approval. In order to ensure compliance with all applicable
laws, the Committee, in its discretion, may require that any transactions by any
Participant related to Stock must be pre-approved by the Committee.
ARTICLE 13.
CERTAIN CORPORATE EVENTS
     In the event that the Administrator determines that any dividend or other
distribution (whether in the form of cash, Stock, other securities, or other
property), recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Stock or other securities of the Company, issuance of warrants or
other rights to purchase Stock or other securities of the Company, or other
similar corporate transaction or event, in the Administrator’s sole discretion,
affects the Stock such that an adjustment is determined by the Administrator to
be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Account under the Plan, then the Administrator shall, in such manner as
it may deem equitable, adjust the number and/or kind of shares of Stock (or
other securities or property) credited to Participants’ Accounts.
     In the event of any transaction or event described in the preceding
paragraph or any unusual or nonrecurring transactions or events affecting the
Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate, or of changes in applicable laws, regulations, or
accounting principles, the Administrator, in its sole and absolute discretion
and on such terms and conditions as it deems appropriate, by action taken prior
to the occurrence of such transaction or event, is hereby authorized to take any
one or more of the following actions whenever the Administrator determines that
such action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Account under the Plan, to facilitate such transactions or
events, or to give effect to such changes in laws, regulations or principles:
     (a) To provide for the complete distribution of Participants’ Stock Units
credited to the Participants’ Accounts in connection with such transactions or
events;
     (b) To provide that Participants’ Stock Units and the Company’s rights and
obligations with respect thereto shall be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof;
     (c) To provide that the Stock Units credited to Participants’ Accounts
shall be replaced by stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and/or kind
of shares; and
     (d) To make adjustments to the number and/or kind of Stock Units (or other
securities or property) credited to Participants’ Accounts.
ARTICLE 14.
MISCELLANEOUS
     14.1 Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

-23-



--------------------------------------------------------------------------------



 



     14.2 Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of any Employer. For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
     14.3 Employer’s Liability. An Employer’s liability for the payment of
benefits shall be defined only by the Plan and the Election Form(s), as entered
into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Election Form(s).
     14.4 Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
     14.5 Sources of Stock. If Stock is credited under the Plan in the Trust in
connection with an Eligible Stock Option exercise or in connection with a
deferral of Restricted Stock, the shares so credited shall be deemed to have
originated, and shall be counted against the number of shares reserved under the
Equity Plan under which they were granted.
     14.6 Tax Withholding.
     (a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Annual Salary and Bonus
that is not being deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes on such Annual Deferral
Amount. If necessary, the Administrator may reduce the Annual Deferral Amount in
order to comply with this Section 14.6.
     (b) Company Matching Amounts. When a Participant becomes vested in a
portion of his or her Company Matching Account, the Participant’s Employer(s)
shall withhold from the Participant’s Base Annual Salary and/or Bonus that is
not deferred, in a manner determined by the Employer(s), the Participant’s share
of FICA and other employment taxes. If necessary, the Administrator may reduce
the vested portion of the Participant’s Company Matching Account in order to
comply with this Section 14.6.
     (c) Stock Option Amounts and Restricted Stock Amounts. For each Plan Year
in which a Stock Option Amount or Restricted Stock Amount is being first
credited to a Participant’s Account Balance, or at the time any dividends are
credited to the Participant’s Accounts, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Annual Salary, Bonus, Stock
Option Gains and Restricted Stock that is not being deferred, in a manner
determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Stock Option Amount or Restricted Stock Amount. If
necessary, the Administrator may reduce the Stock Option Amount or Restricted
Stock Amount in order to comply with this Section 14.6.

-24-



--------------------------------------------------------------------------------



 



     (d) Distributions. The Participant’s Employer(s), or the trustee of the
Trust, shall withhold from any payments made to a Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.
     (e) Participant May Satisfy Tax Obligations in Cash. The Administrator, in
its sole discretion, may allow a Participant to pay to his or her Employer, in
cash, any amounts required to be withheld by the Employer in connection with the
Plan in lieu of having such amounts withheld from his or her deferrals or
distributions.
     14.7 Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.
     14.8 Compliance. A Participant shall have no right to receive payment with
respect to the Participant’s Account Balance until all legal and contractual
obligations of the Employers relating to establishment of the Plan and the
making of such payments shall have been complied with in full. In addition, the
Company shall impose such restrictions on Stock delivered to a Participant
hereunder and any other interest constituting a security as it may deem
advisable in order to comply with the Securities Act, the requirements of the
New York Stock Exchange or any other stock exchange or automated quotation
system upon which the Stock is then listed or quoted, any state securities laws
applicable to such a transfer, any provision of the Company’s Articles of
Incorporation or Bylaws, or any other applicable law or applicable regulation.
     14.9 Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.
     14.10 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Administrator by furnishing any and all information requested
by the Administrator and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Administrator may deem necessary.
     14.11 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.
     14.12 Notice. Any notice or filing required or permitted to be given to the
Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:
General Counsel
AMB Property Corporation
Pier 1, Bay 1
San Francisco, California 94111

-25-



--------------------------------------------------------------------------------



 



     Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.
     Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Participant.
     14.13 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.
     14.14 Spouse’s Interest. The interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.
     14.15 Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
     14.16 Incompetent. If the Administrator determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Administrator may require proof of minority,
incompetence, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.
     14.17 Court Order. The Administrator is authorized to make any payments
directed by court order in any action in which the Plan or the Administrator has
been named as a party. In addition, if a court determines that a spouse or
former spouse of a Participant has an interest in the Participant’s benefits
under the Plan in connection with a property settlement or otherwise, the
Administrator, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse.
     14.18 Distribution in the Event of Taxation.
     (a) In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Administrator for a distribution of that portion of
his or her benefit that has become taxable. Upon the grant of such a petition,
which grant shall not be unreasonably withheld, a Participant’s Employer shall
distribute to the Participant immediately available funds in an amount equal to
the taxable portion of his or her benefit (which amount shall not exceed a
Participant’s unpaid Account Balance under the Plan). If the petition is
granted, the tax liability distribution shall be made within ninety (90) days of
the date when the Participant’s petition is granted. Such a distribution shall
affect and reduce the benefits to be paid under this Plan.
     (b) Trust. If the Trust terminates in accordance with the provisions of the
Trust and benefits are distributed from the Trust to a Participant in accordance
with such provisions, the Participant’s benefits under this Plan shall be
reduced to the extent of such distributions.
     14.19 Insurance. The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such

-26-



--------------------------------------------------------------------------------



 



amounts and in such forms as the Trust may choose. The Employers or the trustee
of the Trust, as the case may be, shall be the sole owner and beneficiary of any
such insurance. The Participant shall have no interest whatsoever in any such
policy or policies, and at the request of the Employers shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.
     14.20 Status of Company as a REIT. Notwithstanding any provision of this
Plan or any Participant’s election to the contrary, the Partnership, the Company
and the Administrator shall have the right at any time, and from time to time,
to amend or terminate this Plan or to take any other action which it or they
deem to be necessary or appropriate in order to avoid or cure any impairment of
the Company’s status as a real estate investment trust under Sections 856 et.
seq. of the Code or to avoid or cure any violation of the Company’s Articles of
Incorporation.

-27-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Partnership have signed this Plan
document as of October 2, 2006.

                  AMB Property Corporation, a Maryland corporation    
 
           
 
  By:   /s/ Michael A. Coke    
 
           
 
                Title: Executive Vice President, Chief Financial Officer    
 
                AMB Property, L.P.,           a Delaware limited partnership    
 
           
 
  By:   AMB Property Corporation,    
 
      a Maryland Corporation, its general partner    
 
           
 
  By:   /s/ Michael A. Coke    
 
           
 
                Title: Executive Vice President, Chief Financial Officer    

-28-